Citation Nr: 0639147	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  02-02 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for a left eye 
disability, to include loss of vision.  

4.  Entitlement to service connection for residuals of a head 
injury.  

5.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to March 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which determined no new and material evidence had been 
submitted to reopen the veteran's service connection claims 
for a psychiatric disability, hearing loss, a left eye 
disability, and residuals of a head injury.  Service 
connection for a back disability was also denied.  The 
veteran subsequently initiated and perfected appeals of these 
determinations.  

In January 2003, the veteran testified at a VA office in San 
Antonio before the undersigned Acting Veterans Law Judge.  

This appeal was originally presented to the Board in 
September 2003, at which time the veteran's service 
connection claims for a psychiatric disability, hearing loss, 
a left eye disability, and residuals of a head injury were 
reopened and remanded to the RO.  The issue of entitlement to 
service connection for a back disability was also remanded, 
and these issues have now been returned to the Board.  

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent evidence has been presented indicating the 
veteran's psychiatric disability, diagnosed as a psychosis, 
was present prior to military service, and was aggravated 
therein.  

2.  Competent evidence has not been presented indicating the 
veteran's bilateral hearing loss results from a disease or 
injury incurred during military service.  

3.  Competent evidence has not been presented indicating the 
veteran's macular degenerative disease of the eyes, or any 
other current disability of the left eye, was incurred during 
military service.  

4.  Competent evidence has not been presented of any current 
residuals of a head injury sustained during military service.  


CONCLUSIONS OF LAW

1.  A psychiatric disability, diagnosed as psychosis, was 
aggravated during military service and service connection is 
thus warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2006).  

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service and may not be presumed to have 
been incurred or aggravated in service; thus, service 
connection must be denied.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2006).

3.  A current disability of the left eye, to include loss of 
vision, which was incurred in or aggravated by active 
military service has not been demonstrated and service 
connection for such a disability must thus be denied.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  

4.  A current disability resulting from a head injury 
sustained during military service has not been presented, and 
service connection for such a disability must be denied.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to the 
initial adjudication of the appellant's claims, a letter 
dated in March 2001 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The March 2001 letter 
told the claimant to provide any relevant evidence in the 
claimant's possession also informed the claimant that 
additional information or evidence was needed to support the 
claims and asked the claimant to send the information or 
evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded VA examinations on 
several occasions during the pendency of this appeal.  
38 C.F.R. § 3.159(c)(4) (2006).  The records obtained satisfy 
38 C.F.R. § 3.326.  As there is no indication that any 
failure on the part of VA to provide additional notice of 
assistance reasonably affects the outcome of this case, the 
Board finds that such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Additionally, since the Board has concluded that the 
preponderance of the evidence is against all but one of the 
veteran's claims of service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Insofar as the veteran's service connection claim for a 
psychiatric disability, the veteran retains the right to 
appeal any initial rating and/or effective date assigned by 
the RO.  

The veteran seeks service connection for various disabilities 
claimed to have been incurred during military service.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  Service connection may 
also be awarded for certain disabilities, such as arthritis 
and psychoses, which manifest to a compensable degree within 
a statutorily-prescribed period of time.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

I. Service connection - Psychiatric disability

As noted above, service connection will be presumed for 
certain psychoses which manifest to a compensable degree 
within a year of service separation.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).  During the pendency of this appeal, 38 C.F.R. 
§ 3.384 was added to further define "psychoses" as found at 
38 C.F.R. § 3.309.  38 C.F.R. § 3.384 (effective August 28, 
2006).  Such changes are applicable to the pending appeal.  
When a law or regulation changes while an appeal is pending, 
the version most favorable to the claimant applies, absent 
legislative intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997).  

Upon reopening the veteran's claim in September 2003, a new 
VA psychiatric examination was ordered.  In April 2006, the 
veteran was examined by a VA psychologist, and his claims 
file, including service medical records, was reviewed.  After 
interviewing the veteran and reviewing his medical history, 
the VA examiner concluded a diagnosis of psychosis, not 
otherwise specified, with polysubstance abuse, was warranted.  
Regarding the onset of this disability, the examiner 
determined it likely predated service, as the veteran had a 
family history of mental illness, and had exhibited 
psychiatric symptoms prior to service entrance.  However, the 
examiner also stated "the veteran's difficulties appear to 
have been exacerbated by his service."  The examiner further 
explained that the rigors of military life likely "helped to 
potentiate his [mental] decline."  

In the absence of competent evidence to the contrary, the 
Board accepts the April 2006 VA medical opinion as 
authoritative.  Thus, service connection for a psychiatric 
disability, diagnosed as psychosis, is warranted, based on 
aggravation of such a disability during military service.  
See 38 U.S.C.A. § 1131 (West 2002).  

II. Service connection - Bilateral hearing loss

The veteran seeks service connection for bilateral hearing 
loss.  The general criteria for the evaluation of service 
connection claims has already been noted above.  

For VA purposes, impaired hearing will be considered to be a 
disability when: the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2006).  Additionally, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
"the threshold for normal hearing is from 0 to 20 dBs 
[decibels], and higher threshold levels indicate some degree 
of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  

The veteran has stated that during military service, he 
worked as an armor crewmember on a tank, and was frequently 
exposed to loud gunfire and other acoustic trauma.  He claims 
bilateral hearing loss as a result.  The Board notes that 
review of the veteran's records confirms his service with an 
armor unit, and as such acoustic exposure coincidental to 
such service is conceded.  

On examination for service admission in March 1980, the 
veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
15
15
LEFT
20
20
20
15
10

The puretone threshold average was 15 decibels in the right 
ear and 16 decibels in the left ear.  He was found fit for 
military service.  

On a second examination in July 1980, the veteran's puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
20
LEFT
15
10
10
15
10

The puretone threshold average was 15 decibels in the right 
ear and 11 decibels in the left ear.  

Another audiological examination was afforded the veteran in 
February 1982.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
20
20
LEFT
10
5
10
10
10

The puretone threshold average was 19 decibels in the right 
ear and 9 decibels in the left ear.  

Subsequent to service, the veteran has reported a decline in 
his hearing acuity, which he attributes to his noise exposure 
during military service.  At his January 2003 hearing, he 
attributed his hearing loss to acoustic trauma and head 
injuries during military service.  

On VA audiological evaluation in July 2005, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
65
65
LEFT
50
45
35
30
45

His average pure tone threshold was 50 decibels in the right 
ear, and 39 decibels in the left.  Speech audiometry revealed 
speech recognition ability of 90 percent in the right ear and 
of 82 percent in the left ear.  The veteran also reported 
constant bilateral tinnitus.  After reviewing the claims file 
and examining the veteran, the VA examiner stated the 
veteran's hearing loss was "not at least as likely as not 
related to exposure to tank noise [. . .] nor blunt head 
trauma."  

After reviewing the evidence of record, the Board finds the 
preponderance of the evidence to be against a service 
connection claim for bilateral hearing loss.  While the 
veteran does meet the regulatory criteria for a current 
diagnosis of bilateral hearing loss, the evidence indicates 
such hearing loss is likely unrelated to military service.  
According to the July 2005 VA examination report, the 
examiner could find no evidence of a nexus between the 
veteran's reported acoustic trauma and/or head injury during 
military service and his current hearing loss.  The Board 
notes the veteran was not diagnosed with bilateral hearing 
loss until July 2005, more than 20 years after his service 
separation.  In the absence of any competent evidence of a 
nexus between any disease or injury incurred during military 
service and his current diagnosis, service connection for 
bilateral hearing loss must be denied.  

The veteran has himself stated that his hearing loss 
resulting from a disease or injury sustained during military 
service.  However, as a layperson, he is not capable of 
making medical conclusions, thus, his statements regarding 
his current disability are not competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for bilateral 
hearing loss, as evidence of a nexus between an in-service 
disease or injury and a current disability has not been 
submitted.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

III. Service connection - Left eye disability

The veteran seeks service connection for a left eye 
disability, claimed as loss of vision.  The general criteria 
for the evaluation of service connection claims has already 
been noted above.  

Service medical records confirm the veteran was without 
abnormality of the left eye at the time he was examined for 
military service in March 1980.  His eyesight in the left eye 
was 20/20 for both near and far.  However, in April 1981 the 
veteran sustained a corneal abrasion in the left eye 
following a family altercation.  He was treated and returned 
to duty.  In August 1982 the veteran sustained a second 
corneal abrasion in the left eye which resulted in pain and 
photophobia.  Several days after the initial injury, the 
veteran's left eye pain had diminished, and he did not 
require further treatment.  No significant sequelae was 
noted.  

Subsequent to service, the veteran has complained of a loss 
of visual acuity in the left eye.  At his January 2003 
hearing, he attributed his loss of vision in the left eye to 
his injuries to the eye sustained during military service.  

A VA medical examination was afforded the veteran in January 
2001.  He reported blurry vision following service.  His 
vision in the left eye was 20/40 both corrected and 
uncorrected.  Upon physical examination of the veteran's left 
eye, a macular hole, with associated decrease in visual 
acuity, was diagnosed.  No date of onset was noted for this 
diagnosis.  

Another VA examination was afforded the veteran in October 
2005.  He stated that his vision has declined since service 
and his eyes burned "all the time."  The veteran was 
physically examined and his claims file was reviewed.  His 
vision in the left eye was 20/40 both with and without 
correction.  After a complete visual acuity evaluation of the 
veteran, macular degenerative disease of the eyes was 
diagnosed.  However, the examiner found "no evidence in the 
[service medical records] that this condition was aggravated 
or induced by military service."  Furthermore, the examiner 
could find no sequelae of his in-service corneal abrasion.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a disability of the left eye, to 
include loss of vision.  While the veteran's service medical 
records confirm corneal abrasions of the left eye in April 
1981 and August 1982, no sequelae secondary to these injuries 
was noted.  On each occasion, he was treated and returned to 
service.  Additionally, no sequelae were found on VA 
examination in October 2005.  After examining the veteran and 
reviewing his medical history, a VA doctor determined the 
veteran's current macular degenerative disease of the eyes 
was not incurred in or aggravated by active military service.  
In the absence of any evidence to the contrary, service 
connection for a left eye disability must be denied.  

The veteran has himself alleged that his left eye disability 
was incurred during military service.  However, as a 
layperson, he is not capable of making medical conclusions, 
thus, his statements regarding causation are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a left eye 
disability, as competent evidence of the incurrence of such a 
disability during military service has not been presented.  
As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

IV. Service connection - Residuals of a head injury

The veteran seeks service connection for residuals of a head 
injury.  The general criteria for the evaluation of service 
connection claims has already been noted above.  

Service medical records confirm the veteran was without 
neurological impairment or history of a head injury at the 
time he was examined for military service in March 1980.  The 
veteran initially sought treatment for a head injury in April 
1981, when he was treated for blunt head trauma following a 
family altercation.  No further impairment was noted, and the 
veteran was treated and returned to duty.  In October 1982, 
the veteran sought treatment for a head injury sustained 
while riding a bicycle.  An abrasion of the head was 
observed, with no further impairment.  He was treated and 
returned to duty.  

Subsequent to service, the veteran has reported seizures and 
chronic headaches on several occasions since service, 
beginning in approximately the mid 1990's.  A June 1997 CT 
scan of his brain was within normal limits.  A June 1997 EEG 
study was also normal.  A history of multiple head traumas 
from street fighting and motor vehicle accidents was noted.  

The veteran underwent VA neurological examination in January 
2001.  He gave a history of blunt force trauma to the head 
during military service.  Since that time, he has experienced 
episodic blackouts.  However, on physical examination, the 
examiner was unable to find any evidence of any definite 
neurological abnormality relating to his in-service traumas.  
Regarding his reported blackouts, the examiner noted the 
veteran had a history of alcohol and drug abuse subsequent to 
service.  

At his January 2003 hearing before an Acting Veterans Law 
Judge, the veteran stated he sustained several traumas to the 
head during military service, including at least one which 
resulted in a loss of consciousness for 5-10 minutes.  Since 
that time, he has experienced blackouts, seizures, and 
headaches.  

Most recently, the veteran underwent VA neurological 
examination in July 2005, at which time he reported a history 
of blunt head trauma during military service.  Physical 
examination revealed his cranial nerves to be within normal 
limits, with the exception of some left visual field 
dysfunction.  Strength and reflexes in the upper and lower 
extremities were also within normal limits.  After examining 
the veteran and reviewing his medical history, the examiner, 
a VA physician specializing in neurological disorders, stated 
"it would be mere speculation to state that the present 
blackouts are related to [his in-service head traumas]."  
Other factors, such as alcohol dependence, were noted.  

After viewing all evidence of record, the Board finds the 
preponderance of the evidence to be against the award of 
service connection for residuals of a head injury.  While the 
veteran did sustain some trauma to the head during military 
service, he did not complain of or seek treatment for 
residuals of such an injury until more than 10 years after 
service.  Also subsequent to service, the veteran had 
extensive abuse of alcohol and other drugs.  When his claim 
was reviewed by a VA physician in July 2005, the examiner 
stated it would be speculative to suggest a nexus between the 
veteran's current symptoms and his in-service trauma.  
"[P]ure speculation or remote possibility" may not serve as 
a basis for entitlement to service connection.  38 C.F.R. 
§ 3.102 (2006).  Therefore, in the absence of evidence to the 
contrary, service connection for residuals of a head injury 
must be denied.  

The veteran has himself alleged that his seizures, blackouts, 
headaches, and other neurological disorders are the result of 
head traumas incurred during military service.  However, as a 
layperson, he is not capable of making medical conclusions, 
thus, his statements regarding causation are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for residuals of a 
head injury, as competent evidence of a nexus between a 
current disability and a disease or injury incurred during 
military service has not been presented.  As a preponderance 
of the evidence is against the award of service connection, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for psychosis is granted.  

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for a disability of the 
left eye, to include loss of vision, is denied.  

Entitlement to service connection for residuals of a head 
injury is denied.  


REMAND

The veteran seeks service connection for a back disability.  
A VA orthopedic examination was afforded him in July 2005, as 
ordered by the Board in September 2003.  However, while a 
June 2006 supplemental statement of the case was afforded the 
veteran, it failed to include the issue of service connection 
for a back disability.  Thus, it does not appear the RO has 
reconsidered the veteran's claim in light of the July 2005 VA 
orthopedic examination.  Because this relevant evidence was 
submitted subsequent to the most recent supplemental 
statement of the case and the veteran has not waived agency 
of original jurisdiction consideration of this evidence, this 
issue must be remanded for consideration of this evidence by 
the RO.  See 38 C.F.R. §§ 19.31, 20.1304 (2006).  

Accordingly, the case is REMANDED for the following action:

The RO must readjudicate the veteran's 
pending service connection claim for a 
back disability in light of any pertinent 
additional evidence added to the record, 
to include the July 2005 VA medical 
examination.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


